Title: To George Washington from Henry Knox, 22 November 1793
From: Knox, Henry
To: Washington, George


          
            Sir
            Philadelphia 22 Nov. 1793
          
          General Stewart declines the office of Inspector He says he would have done the same by
            the naval office, and that he was induced to make the application to please his father
            in Law; but that he intended this day to have come to me to withdraw it, as his
            commercial prospects are exceedingly Good—At the same time he is grateful for the
              offer.
          I submit a letter from Ensign John Morgan being another speciman of his indecorum. In
            this he objects to the proceedings of the Court Martial which have been received, as not
            being “the original proceedings” of the Court. I submit this letter to-day in order that
            if you should judge proper that the validity of those objections may be considered to
              morrow. I have the honor to be sir with the highest
            respect your humble Servt
          
            H. Knox
          
        